Citation Nr: 0508650	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for osteoarthritis and 
impingement syndrome of the left shoulder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The appellant had active duty from December 1953 to November 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In November 2003, the veteran testified before a decision 
review officer (DRO) at a hearing at the RO in Jackson, 
Mississippi.  A copy of the hearing transcript has been 
associated with the claims file.

It is noted that following transfer of the veteran's file to 
the Board, the veteran submitted additional medical records 
dealing with his lung cancer treatment.  The Board considers 
these records to be irrelevant to the claim before it, and, 
as such, no action is required with regards to the new 
records.  38 C.F.R. § 19.37(b).   

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The left shoulder disabilities were not manifested within 
one year of service.

2.  The appellant did not sustain left shoulder disabilities 
as a result of any active military duty.


CONCLUSION OF LAW

Left shoulder disabilities were not incurred in, aggravated 
by, or presumed to have been incurred in active service.  38 
U.S.C.A §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions, including testimony provided before a 
DRO in November 2003; his service medical records (SMRs); 
reports of VA examinations conducted in 1956 and 2003; and 
private medical records from 2003.  The Board will not 
discuss every piece of evidence in detail, but will summarize 
the evidence where appropriate with respect to the issue on 
appeal.  The Board notes there are also private medical 
records in the file concerning treatment for an unrelated 
medical condition; as such, they will not be discussed any 
further.  Having carefully considered the appellant's claim 
in light of the record and the applicable law, the Board is 
of the opinion that the clear preponderance of the evidence 
is against the claim, and the appeal will be denied.

In the case at hand, the appellant seeks service connection 
for left shoulder disabilities, which he attributes to 
residuals of an accident which occurred during service in 
October 1954 when he fell two stories off the roof of the 
barracks he was cleaning, fracturing both wrists and 
dislocating a finger as a result of the fall.  A medical 
examination conducted at the time of the veteran's discharge 
from service notes that all of the injuries healed 
uneventfully.  The discharge examination also listed several 
injuries resulting from the fall, including possible 
degeneration of the right shoulder cuff, secondary to the 
injuries sustained in the fall; however, no mention was made 
of the veteran's left shoulder in either the discharge 
examination, or anywhere else in the veteran's SMRs.  
Therefore, incurrence of a left shoulder disability during 
service is not factually shown.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the veteran's case, his 
exit examination conducted in 1955 is silent regarding his 
left shoulder, and the first treatment the veteran sought 
for osteoarthritis of the left shoulder was nearly 50 years 
later in 2003.  Accordingly, the presumption of service 
connection does not apply in this case. 

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Furthermore, service connection may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.  See Maxon v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

In March 2003, the veteran filed a claim requesting service 
connection for pain in both of his shoulders.  In support of 
this application, the veteran submitted his own testimony and 
a letter from a private physician which noted that the 
veteran was suffering from shoulder pain, and opined that the 
pain "could be related to the fall in 1954."  The private 
physician then recommended that the veteran seek an 
additional evaluation from a VA medical center, which the 
veteran underwent in May 2003.  

After reviewing the veteran's claims file and examining the 
veteran, the VA examiner diagnosed the veteran with 
impingement syndrome in both shoulders and with 
osteoarthritis in both acrominoclavicular joints.  However, 
noting specifically that there was no mention of the left 
shoulder in the veteran's SMRs, the examiner concluded that 
it is more likely than not that the veteran's left shoulder 
was not injured at the time of the fall.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Reviewing the entire record, when the Board 
finds that there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. §§ 5107, 7104(a); 38 C.F.R. §§ 3.102, 4.3.  
Accordingly, to prevail on a claim, a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence, whereas, to deny a claim on its 
merits, the Board must conclude that the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this case, the only evidence linking the veteran's left 
shoulder disabilities to his time in service is drawn from 
the testimony of the veteran and from the opinion of a 
private physician.  It is noted that a bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  While the Board may not ignore 
a medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In this case, the private 
physician made no mention of reviewing the veteran's SMRs.  
Furthermore, the physician's opinion was not derived from any 
treatment of the veteran's shoulder since service, but 
rather, was based exclusively on the veteran's recount of his 
medical history and the veteran's theory of how his injury 
originated.  

Even in drawing his conclusion, the physician merely asserted 
that the left shoulder disability could be related to the 
fall in 1954.  He failed to say that the disability's 
connection to service was probable or even likely.  Medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In contrast to the private physician, the VA examiner 
reviewed the entire claims file and fully examined the 
veteran.  He then concluded that it was more likely than not 
that the left shoulder was not injured at the time of the 
fall, specifically noting that while there was mention of the 
right shoulder in the veteran's SMRs, there was no mention of 
the left shoulder.  For those reasons, the VA examiner's 
opinion is given greater weight than the private physician's 
opinion.

While the Board acknowledges that the veteran is competent to 
give evidence about what he experienced (for example, he is 
competent to report that he fell from the barracks); 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In filing his substantive appeal, the veteran asserted that 
he had felt pain in his left shoulder since his accident.  
However, the veteran's SMRs do not show treatment for any 
complaints or injuries to the left shoulder; and, 
furthermore, the veteran did not seek treatment for his left 
shoulder for nearly 50 years after discharge.  The length of 
time between the purported incident and the date the veteran 
sought treatment effectively rebuts the veteran's contention 
that his shoulder disability is service connected.  See 
Maxon, 12 Vet. App. 453.  Accordingly, although the veteran 
is competent to relate his accident in service and his 
current pain, his testimony, without a stronger supporting 
medical opinion, and in the face of a medical opinion 
indicating it is more likely than not that his left shoulder 
was not injured at the time of the fall, is insufficient to 
establish the nexus between his left shoulder disability and 
his time in service. 

As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for left shoulder disabilities must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act Compliance

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claim here on appeal has proceeded in 
accordance with the law and regulations. 
Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in letters dated in February and 
March 2003.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran's left shoulder disabilities were 
caused by service, (2) VA would obtain relevant records from 
any Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  

The Pelegrini II Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.  By advising the appellant 
what information and evidence was needed to substantiate the 
claim and what information and evidence had to be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
appellant, he was thereby advised of the need to submit any 
evidence in his possession that pertained to the claim.  In 
this case, although the 2003 VCAA notice letter provided to 
the appellant did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  The Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board performs a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

Accordingly, after reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file 
and the veteran does not appear to contend otherwise.  
Additionally, the veteran was provided with a hearing and an 
opportunity to testify before a DRO hearing officer in 
November 2003, and was offered the opportunity to testify 
again before the Board, but declined the offer in February 
2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to service connection for left shoulder 
disabilities is denied.


	                        
____________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


